DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed October 8, 2021 has been received and considered for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“disinfectant module” in claim 1
“dosage control module” in claim 43
“processing module” in claim 46

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
4.	The previous grounds of rejection under 35 U.S.C. 112 have been withdrawn in view of the claim amendments filed October 8, 2021 which overcome the 112 rejections cited in the previous office action.  

5.	Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive. 
	With regards to claim 1 the Applicant argues the following: “Claim 1, as amended, recites, among other things, "at least one sensor for sensing the presence of any human or animal within the enclosed space even if the human or animal is substantially still and/or covered." Applicant submits that Leben do not anticipate, teach, or suggest each and every feature of amended claim 1, and in particular the above-cited feature of amended claim 1. 
Leben is directed to a "system for sanitizing an enclosed structure [that] comprises a first sensor, a second sensor, a third sensor, a germicidal ultraviolet light source, a motor, and a controller. The first sensor detects the presence of humans or animal within the enclosed structure." See abstract of Leben. Applicant submits that Leben is primarily directed to elevator contexts, where gross, macro-scale movements are frequent and commonplace. ("The present invention relates to systems and methods for sanitizing elevators or other enclosed structures. 
 	More particularly, the invention relates to a system and method for germicidal sanitizing of an elevator or other enclosed structure using UV light"). See Id,, column 1, lines 9-12. 
Given this stated context, Applicant submits that Leben's first sensor does not disclose at least "sensing the presence of any human or animal within the enclosed space even if the human or animal is substantially still and/or covered." Moreover, Applicant submits that one of ordinary skill in the art would not think to augment Leben's teachings so that they regard sensors of such high fidelity that can 'sense the presence of a human even if they are substantially still and/or covered'. Indeed, including such sensors would be substantially wasteful in an elevator context. Applicant further submits that a person skilled in the art reading Leben in light of the common general knowledge in the art would only ever consider the use of sensors (including the thermal sensor) at a degree of accuracy for detecting gross, macro-scale movements of substantially mobile and uncovered persons, as would be prevalent in the context of elevators. 
Additionally, Leben speculates that its sanitizing system may be utilized with any 
confined space, including "hospital rooms, surgical operating rooms, medical examining rooms, veterinary offices and operating rooms, hotel rooms, public restrooms, public libraries, school/class rooms, day care centers, government offices, court rooms, meeting halls, residential houses, churches or religious buildings, and the like." See Id., at column 12, lines 36-41. In this regard, Leben considers that "in such implementations, additional sensors may be used to detect the position of additional doors, windows, or other portals." See Id., at column 12, lines 32-34. Thus, it is clear that Leben primarily envisages monitoring doors and windows as entrances to rooms and considers this is the primary distinction between various rooms and confined spaces. However, Leben is silent on the type of sophisticated high accuracy sensing required for the application of cleaning systems in hospital contexts. The sensors and configurations considered by Leben are entirely unsuitable for configurations and applications as presently claimed.”
The Examiner finds this argument not persuasive. The device of Leben clearly discloses the use of UV light to sterilize an enclosed space such as an elevator or similar space while avoiding exposure of humans to harmful UV light by using sensors to detect the presence of a human.  Leben specifically discloses that the sensor, for detecting the presence of a human, can detect motion, heat, sound, reflected or transmitted light, and the like (see col. 6, line 67 to col. 7, line 5).  These specific examples of sensors are capable of detecting the presence of a human or animal, even if the human or animal is still 
Furthermore, regarding he prior art of Larson as applied to claim 42, the Applicant argues: “Moreover, while the Office refers to the use of UV light and ozone in Larsen as allegedly disclosing one or more micro-biocidal chemical sources as in the present invention, the Applicant respectfully disagrees. In any event, the person skilled in the art would not be motivated to combine Leben and Larsn, as Leben directly teaches away from the use of such chemical sources, teaching that "Disinfecting... gases may include harsh chemicals... which are toxic to humans... therefore, neither of these approaches is desirable..." (See second paragraph of the background of Leben). However, as the present invention identified that, given the potential adverse health effects of exposing UV or indeed some disinfectant chemicals to a person, "there must be a high threshold that must be met to all but ensure that there are no person or persons present when the disinfection operation is occurring." See paragraph [0138] of the published application. Accordingly, the presently claimed invention provides a sensing module including at least one sensor for sensing the presence of any human or animal within the enclosed space even if the human or animal is substantially still and/or covered. In this regard, both Leben and Larsen only consider "conventional motion sensors", thermal sensors and the like which, as outlined above, are entirely unsuitable for the degree of accuracy and certainty in ensuring the absence of any human or animal within the enclosed space even if the human or animal is substantially still and/or covered as in the presently claimed invention.”
The Examiner respectfully disagrees.  Leben only teaches away from the use of toxic fumigation gases such as formaldehyde.  There is no mention of ozone in Leben.   Furthermore, Larson also is focused on disinfecting a space and using sensors to detect the presence of humans so that they are not exposed to harmful UV rays or other harmful chemicals.   It would have been obvious to modify the 
All of the addition dependent claims remain rejected for the reasons set forth previously.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 3, 10, 12, 14, 16, 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leben (USPN 7,692,172).
	Regarding claim 1, Leben discloses an automatic system for sanitizing an enclosed structure (see abstract – system automated by sensors and a controller). The system includes: a disinfectant module for carrying out the disinfectant operation when a predefined condition is met (see abstract – predetermined condition is that no human or animal is present); and a sensing module including at least one sensor for sensing the presence of humans or animals within the enclosed space even if the humans or animals are substantially still and/or covered (see column 6, line 59 - column 7, line 6 – first sensor can detect heat thus indicating the presence of a human or animal even if still or covered); wherein the predefined condition is the absence of any human or animal within the enclosed space (see column 2, Lines 9-21).
	Regarding claim 3, Leben discloses that the sensing module comprises at least one energy emission detecting sensor (20) (see column 7, lines 1-6) capable of detecting a temperature change, 
Regarding claim 10, Leben discloses that the sensor (20) could be a microphone (see col. 7, lines 1-6).  
Regarding claim 12, Leben discloses that the sensor includes a motion detector sensor (see col. 7, lines 1-6).
Regarding claim 14, Leben discloses that the sensor includes a thermal sensor (see col. 7, lines 1-6).
Regarding claim 16, Leben discloses that the sensing module includes an energy reflecting sensor (Leben discloses that the sensor could be a reflected light sensor or an ultrasonic sensor in col. 7, lines 1-6) that is capable of being used to identify the targets recited in claim 16.  
Regarding claim 39, Leben discloses in col. 2, lines 17-22 that the disinfecting operation is an interruptible process (deactivating the UV source when the door is detected to be open).  
Regarding claim 40, Leben discloses a germicidal UV source (14) (see col. 3, lines 37-65).   

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leben (USPN 7,692,172) as applied to claim 3 above.
Leben is set forth above with regards to claim 3 and discloses the use of an infrared sensor (col. 7, lines 1-6) but does not appear to disclose a long wavelength IR sensor. 
	However, IR sensors are well known in the art to include three different types: short, medium, and long wavelength IR sensors.   Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Leben and use a long wavelength IR sensor as the IR sensor of the system, as choosing an optimal IR sensor involves only routine experimentation to one of ordinary skill in the art.  

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leben as applied to claim 3 above, and further in view of Burt et al. (US 2012/0266920 A1).  
	Leben is set forth above with regards to claim 3 and discloses an energy emission detecting sensor (col. 7, lines 1-6) but does not appear to teach a sensor that is a passive infrared sensor.  
	Burt et al. discloses a system for automatic toilet treatment that utilizes a sensor for detecting the presence of a human, the sensor being a passive infrared sensor (see para [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Leben and substitute the occupancy sensor of Leben with any well-known functionally equivalent sensors for detecting the presence of a human such as the passive infrared sensor taught by Burt et al. 

10.	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Leben as applied to claim 1 above, and further in view of Thomle et al. (US 2006/0107670 A1).   
	Leben is set forth above with regards to claim 1 and discloses various types of occupancy sensors (col. 7, lines 1-6) but does not appear to teach an occupancy sensor that is a chemical detecting sensor.   

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Leben and substitute the occupancy sensor of Leben with any well-known functionally equivalent sensors for detecting the presence of a human such as the carbon dioxide sensor disclosed by Thomle et al.  

11.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Leben as applied to claim 1 above, and further in view of Hilliard (US 2003/0201909 A1).  
Leben is set forth above with regards to claim 1 and discloses various types of occupancy sensors (col. 7, lines 1-6) but does not appear to teach an occupancy sensor that is an electric field sensor.
Hilliard discloses the use of an occupancy sensor to detect humans/animals in an airport, wherein the sensor is an electric field sensor (see para [0090]).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Leben and substitute the occupancy sensor of Leben with any well-known functionally equivalent sensors for detecting the presence of a human such as an electric field sensor as taught by Hilliard.  

12.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Leben as applied to claim 1 above, and further in view of Liu (US 2011/0191950 A1).  
Leben is set forth above with regards to claim 1 and discloses various types of occupancy sensors (col. 7, lines 1-6) but does not appear to teach an occupancy sensor that is a pressure sensor.  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Leben and substitute the occupancy sensor of Leben with any well-known functionally equivalent sensors for detecting the presence of a human such as a pressure sensor for detecting weight of a human as taught by Liu.  

13.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Leben as applied to claim 1 above, and further in view of Angell et al. (US 2009/0005650 A1).
Leben is set forth above with regards to claim 1 and discloses various types of occupancy sensors (col. 7, lines 1-6) but does not appear to teach an occupancy sensor that is an active or passive signal detecting sensor.   
Angell et al. disclose an occupancy sensor for detecting a human, wherein the sensor may be a camera, motion sensor, heat sensor, sonar, pressure sensor, or RFID tag reader (see para [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Leben and substitute the occupancy sensor of Leben with any well-known functionally equivalent sensors for detecting the presence of a human in a space such as an RFID tag and reader as taught by Angell et al.  

14.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Leben as applied to claim 1 above, and further in view of Larsen (US 2015/0258234 A1).
Leben is set forth above with regards to claim 1 but does not appear to disclose that the disinfectant module includes at least one micro-biocidal chemical source.   

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Leben to include a micro-biocidal chemical source such as ozone generating UV lamps as taught by Larsen in order to more effectively sterilize the surfaces and air within the space by combining the UV light treatment with ozone.  

15.	Claims 43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Leben as applied to claim 1 above, and further in view of Deal (USPN 8,859,994 B2).  
	Leben is set forth above with regards to claim 1 but does not appear to disclose a dosage control module and processing module as claimed.  
Deal discloses a disinfection system that includes sensors for monitoring dosage information from a germicidal UV light source during a predefined operation period, and recalibrating the disinfection module by increasing the intensity of light, based on the information from the sensors (Column 4, Lines 5 - 8).
Therefore, it would have been obvious for a person skilled in the art, before the effective filing date of the claimed invention, to modify the system of Leben to include a dosage module and a processing module as taught by Deal in order to monitor and recalibrate the UV light sources to ensure that the sterilization process is effective.  

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759